DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/19/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang US 2021/0175163.

Pertaining to claim 1, Fang teaches a semiconductor device, comprising: 
a first base substrate 11 comprising a first base conductive structure; 
a first encapsulant 13 contacting a lateral side of the first base substrate See Figure 4O; 
a redistribution structure (RDS) substrate 12 over the first base substrate and comprising an RDS conductive structure coupled with the first base conductive structure See Figure 4O; 
a first electronic component 171 over the RDS substrate and over a first component terminal coupled with the RDS conductive structure; and 
19 over the RDS substrate and contacting a lateral side of the first electronic component see Figure 4O.

Pertaining to claim 2, Fang teaches the semiconductor device of claim 1, wherein: 
the first encapsulant 13 further contacts a top side of the first base substrate See Figure 4O.

Pertaining to claim 3, Fang teaches the semiconductor device of claim 1, wherein the first base substrate 11 comprises: 
a base dielectric structure [0018]; and 
an embedded component in the base dielectric structure [0016]-[0018].

Pertaining to claim 4, Fang teaches the semiconductor device of claim 1, wherein the first base substrate comprises a coreless substrate. [0018]

Pertaining to claim 5, Fang teaches the semiconductor device of claim 1, further comprising: 
a second electronic component 172 over the RDS substrate and over a second component terminal coupled with the RDS conductive structure See Figure 4O.

Pertaining to claim 9, Fang teaches the semiconductor device of claim 1, wherein the RDS substrate 12 covers an entire top side of the first base substrate See Figure 4O.


Pertaining to claim 10, Fang teaches a semiconductor device, comprising: 
a first base substrate 11; 
a first encapsulant 13 contacting a lateral side of the first base substrate See Figure 4O; 
12 over the first base substrate and comprising an RDS conductive structure see Figure 4O; 
a first electronic component 171 over the RDS substrate and over a first component terminal coupled with the RDS conductive structure; 
a second electronic component 172 over the RDS substrate and over a second component terminal coupled with the RDS conductive structure; and 
a second encapsulant 19 over the RDS conductive structure and contacting a lateral side of the first electronic component and the second electronic component see Figure 4O.

Allowable Subject Matter
Claims 6-8, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        2/17/22